DETAILED ACTION
The applicant’s amendments was received on 10/17/2022. Claims 1 and 15 are amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/22 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Analysis
It is noted that claims 2, 11, 12 are product-by-process claims limitations such as “wherein said carbon or graphite material has an inter-planar spacing d002 in a range of 0.27 nm to 0.42 nm prior to a chemical or physical expansion treatment and the inter-planar spacing d002 is increased to a range of 0.43 nm to 2.0 nm after said expansion treatment,” “expansion treatment,” “thermal treatment,” “constrained thermal expansion treatment”  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Since the Wang reference discloses the same as to that of the Applicant’s, Applicant’s process is not given patentable weight in this claim.  
Claim Rejections - 35 USC § 102/103
The rejection under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Toyosawa et al. on claim 15 have been withdrawn because the Applicant amended the claims. 



Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Chen et al. in view Sano et al., on claims 1, 2, 4, 8, 11-14, 21-26 are withdrawn because the Applicant amended the claims.
The rejection under 35 U.S.C. 103 as being unpatentable over Chen et al. in view Sano et al. in further view of Firsich, on claims 9 and 10 are withdrawn because the Applicant amended the claims.
The rejection under 35 U.S.C. 103 as being unpatentable over Chen et al. in view Sano et al., on claim 3 is maintained. The rejection is repeated below for convenience.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0260246) in view Sano et al. (US Publication 2008/0241665).
Regarding claims 3, the Chen et al. reference discloses a multivalent metal-ion battery comprising an anode, a cathode, and an electrolyte in ionic contact with said anode and said cathode. The anode comprise a multivalent metal active material selected from an alloy capable of reacting with lithium (P52) and said cathode comprises a cathode active layer of a graphite or carbon material having expanded inter-graphene planar spaces with an inter-planar spacing d002 from  over 0.4 nm and selected from meso-phase pitch, meso-phase carbon, meso carbon micro-beads (MCMB), coke particles, expanded graphite flakes, artificial graphite particles, natural graphite particles, highly oriented pyrolytic graphite, soft carbon particles, hard carbon particles, carbon nano-fibers, carbon fibers, graphite nano-fibers, graphite fibers, carbonized polymer fibers, or a combination thereof (P80).
 The Chen et al. reference is silent in specifying the range spacing of 0.43nm to 2.0 nm, however, It is the Examiner’s position that the amounts in question are so close that it is a prima facie obvious that one skilled in the art would have expected them to have the same properties Titanium Metals Corp. v. Banner, 227 USPQ 773
In addition, the Chen et al. reference disclose an anode comprising alloy capable of reacting with lithium but is silent in disclosing the specific alloys of Zr, Nb. The Sano reference discloses known alloys such as Zr, Nb comprising a higher input and capacity by lithium conductivity ([0014],[0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate known alloys that comprises Zr, Nb for an anode active material as disclosed by the Sano reference for metals capable of reacting with lithium required by the Chen reference. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  KSR v. Teleflex
Allowable Subject Matter
Claims 1, 2, 4-15, 21-26 are allowed.
Claims 16-21 may be rejoined


Response to Arguments
Applicant's arguments filed 9/14/22 have been fully considered but they are not persuasive. Since claim 3 has not been amended and does not include the amendments as argued. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725